NON-FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/793,604 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application claims priority to Korean application KR10-2019-0018554, with a priority filing date of February 18, 2019 and was filed in the Office on February 18, 2020. 
Examiner contacted Applicant’s representative Aaron Gerger on December 18, 2020 to discuss a potential restriction. A request for a written requirement for restriction was made and Examiner agreed. The requirement for restriction and election was mailed on December 28, 2020.
Applicant responded on March 1, 2021 with an election to prosecute Invention I, directed to Claims 1-13 without traverse. Claims 14-20 are therefore deemed as non-elected.
Claims 1-13 are pending and are rejected. Claims 1 and 10 are independent.
Election/Restriction Requirement
As noted previously, Applicant’s election without traverse of Invention I, Claims 1-13 in the reply filed on March 1, 2021 is acknowledged.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3 and 9 are rejected under 35 USC. § 102 as being anticipated by Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February 13, 2020.

As to Claim 1, Schilling teaches: An electronic device, comprising: 
a user interface (Schilling: par. 0003, Fig. 1 shows a client-side system include a client device that has a user interface);  
at least one processor operably coupled to the user interface (Schilling: par. 0008, the device has a processor, which is connected to application feature units, computer interaction components); and 
a memory operably coupled to the at least one processor (Schilling: par. 0008, computer-readable storages are connected to the processor), 
wherein the memory is configured to store instructions that, when executed, cause the at least one processor to: 
determine, when the electronic device is in a first state, whether or not a first condition is satisfied (Schilling: par. 0072, Fig. 9, a storyboard [520] of a flow to different states, paths. At a  first state in [521], a first condition of whether a defined time is satisfied (i.e. a first condition is satisfied); 
perform a first action of changing a state of the electronic device from the first state to a second state if the first condition is satisfied (Schilling: par. 0072, Fig. 9, if the defined time is evaluated, a second screen 2P (a second state) is triggered); 
receive, through the user interface, a user input of changing the state of the electronic device from the second state to a third state (Schilling: par. 0072, Fig. 9, the user can “choose”  and trigger the screens for the preferred path flows to either 3P [524], or 2P.A1 [525], 2P.A2 [526] (i.e. any one of which are third states)); 
change the state of the electronic device from the second state to the third state at least partially based on the received user input (Schilling: par. 0080, user activity [823] is detected to determine whether the alternative workflows should be followed); and 
maintain the third state even if the first condition is not satisfied in the third state (Schilling: par. 0072,  the predefined time may not be still evaluated as true at a later time. Examiner also notes that the presented claim language does not preclude the use of finite state machines, which are well-known in the art. Defining and creating the state machines would easily allow for trigger conditions to transition between states and back to be modified as appropriate and flexibly in a manner to allow for this limitation and other ones of the claim to be realized).

    PNG
    media_image1.png
    526
    704
    media_image1.png
    Greyscale

As to Claim 2, Schilling teaches the limitations of Claim 1.
Schilling further teaches: further comprising at least one of a communication interface or a sensor module,
wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to determine whether or not the first condition is satisfied, at least partially based on data acquired by at least one of the communication interface or the sensor module (Schilling: Fig. 5, [333] includes environment sensors that detect the time, which in the embodiment described above in claim 1 would sense the time to determine the trigger for the first condition).  

As to Claim 3, Schilling teaches the limitations of Claim 2.
Schilling further teaches: wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to generate a first routine comprising the first condition and the first action (Schilling: par. 0051, the client-side based architecture is able to execute workflow segments as appropriate, which would include the storyboarded workflow of the first condition and the first action).  

As to Claim 9, Schilling teaches the limitations of Claim 3.
Schilling further teaches to display information related to the first routine through the user interface (Schilling: par. 0072, Fig. 9, a storyboard [520] of a flow to different states, paths. Which may be displayed).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 4-6 are rejected under 35 USC. § 103 as being unpatentable over Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February 13, 2020 in view of Ganesh et al. (“Ganesh”) United States Patent Application Publication 2018/0083913 published on March 22, 2018.

As to Claim 4, Schilling teaches the limitations of Claim 3.
Schilling may not explicitly teach: wherein the memory is further configured to store instructions that, when executed, cause the at least one processor to display information indicating that the first routine is being executed, if the first condition is satisfied, through the user interface, in a lock state of the electronic device.  
Ganesh teaches in general, concepts for managing notification message on an electronic device (Ganesh: Abstract). Specifically, Ganesh teaches that a notification of an application that is running may be displayed on the lock screen (which Examiner interprets to mean in a lock state) (Ganesh: Fig. 7A, par. 0100). Examiner notes that this suggests that the application is running in a locked state.


    PNG
    media_image2.png
    497
    303
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling device by including computer instructions to display the information related to the workflow execution when it is being run on the lock screen as taught and disclosed by Ganesh. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the number of screens required to be navigated to view information about an executed application/routine (Ganesh: par. 0004).

As to Claim 5, Schilling and Ganesh teach the elements of Claim 4.
Ganesh further teaches: display detailed information regarding the first routine, at least partially based on a user input regarding the information indicating that the first routine is being executed (Examiner interprets the “at least partially based on a user input” to be modifying the display function. Ganesh: par. 0075, a gesture (i.e. a user input) may be detected on the notification message to then output data associated  with the notification (i.e. detailed information)).

As to Claim 6, Schilling and Ganesh teach the elements of Claim 4.
Ganesh further teaches: generate the first routine that is executable, in the lock state of the electronic device (Ganesh: Fig. 7A, par. 0100  Examiner notes that this suggests that the application is running in a locked state).  

B.
Claim 7 is rejected under 35 USC. § 103 as being unpatentable over Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February 13, 2020 in view of Copland et al. (“Copland”) United States Patent Application Publication 2011/0004837 published on January 6, 2011.

As to Claim 7, Schilling teaches the limitations of Claim 3.
Schilling further teaches: acquire a log related to a state changed in the electronic device (Schilling: par. 0070, the system will learn a user’s preferences for actions and workflows to be created or adjusted based on the usage data).  
Schilling may not explicitly teach: acquire a log related to a state changed in the electronic device if the first condition is satisfied, for a designated period of time;  
determine a second action related to the state changed in the electronic device, at least partially based on the log; and 
recommend the second action.  
(Copland: Abstract). Specifically, Copland teaches that a user’s behavior and history are monitored (Copland: par. 0012). Based on the analyzed history, changes may be suggested based on the metrics observed (Copland: par. 0012, the customized user interface workflow may include for instance duplicate elements in different locations on the interface). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling device by using the logged data in analyzing for suggested actions as taught and disclosed by Copland. The first condition would remain. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the improvement of the existing routine with use of the analyzed data.

C.
Claim 8 is rejected under 35 USC. § 103 as being unpatentable over Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February 13, 2020 in view of Copland et al. (“Copland”) United States Patent Application Publication 2011/0004837 published on January 6, 2011 and in further view of non-patent literature P. Ashar et al. (“Ashar”), “Sequential Logic Synthesis,” published 1992.

As to Claim 8, Schilling teaches the limitations of Claim 3.
Schilling further teaches: acquire information regarding a pattern of a user of the electronic device for a designated period of time (Schilling: par. 0070, the system will learn a user’s preferences for actions and workflows to be created or adjusted based on the usage data). 

recommend the second routine if a second condition included in the second routine is different from the first condition.
Copland teaches in general concepts related to customizing a user interface, which has interface elements (Copland: Abstract). Specifically, Copland teaches that a user’s behavior and history are monitored (Copland: par. 0012). Based on the analyzed history, changes may be suggested based on the metrics observed (Copland: par. 0012, the customized user interface workflow may include for instance duplicate elements in different locations on the interface). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling device by using the logged data in analyzing for suggested actions as taught and disclosed by Copland. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the improvement of the existing routine with use of the analyzed data.
Schilling and Copland may not explicitly teach: output a notification through the user interface such that, if the second condition is identical to the first condition, and if a second action included in the second routine is different from the first action, the first routine further comprises the second action.  
As noted in the rejection of parent claim 1, finite state machines (FSMs) may be used to implement much of the claim. Ashar teaches finite state decomposition, which is related to implementing the FSM as a set of smaller interacting submachines (Ashar: p. 117). One manner of achieving such decompositions is using factorization, which seeks to maximally reduce the number of states and transition edges in the original FSM (Ashar: p. 122). To accomplish such (Ashar: p. 127, exact factorization can result in significant reductions in the total number of edges and state).

    PNG
    media_image3.png
    441
    482
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling-Copland device by optimizing the routine, which is a finite state machine, as taught and disclosed by Ashar. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the overhead in a large complicated FSM and reduce the minimizing the layout of an abstract data path (Ashar: p. 117).

D.
Claim 10 is rejected under 35 USC. § 103 as being unpatentable over Schilling et al. (“Schilling”) United States Patent Application Publication 2020/0050330 published on February 13, 2020.

As to Claim 10, Schilling teaches: An electronic device, comprising: 
a user interface (Schilling: par. 0003, Fig. 1 shows a client-side system include a client device that has a user interface); 
at least one processor operably coupled to the user interface (Schilling: par. 0008, the device has a processor, which is connected to application feature units, computer interaction components); and 
a memory operably coupled to the at least one processor (Schilling: par. 0008, computer-readable storages are connected to the processor), 
wherein the memory is configured to store instructions that, when executed, cause the at least one processor to: 
determine, when the electronic device is in a first state, whether or not a first condition is satisfied (Schilling: par. 0072, Fig. 9, a storyboard [520] of a flow to different states, paths. At a  first state in [521], a first condition of whether a defined time is satisfied (i.e. a first condition is satisfied);  
perform a first action of changing a state of the electronic device from the first state to a second state if the first condition is satisfied (Schilling: par. 0072, Fig. 9, if the defined time is evaluated, a second screen 2P (a second state) is triggered); 

perform a second action of changing the state of the electronic device from the second state to a third state if the second condition is satisfied (Schilling: par. 0080, user activity [823] (i.e. a second condition is satisfied) is detected to determine whether the alternative workflows should be followed, which is a second action); 
maintain the state of the electronic device in the third state if the second condition is satisfied but the first condition is no longer satisfied, when the electronic device is in the third state (Schilling: par. 0072,  the predefined time may not be still evaluated as true at a later time. Examiner also notes that the presented claim language does not preclude the use of finite state machines, which are well-known in the art. Defining and creating the state machines would easily allow for trigger conditions to transition between states and back to be modified as appropriate and flexibly in a manner to allow for this limitation and other ones of the claim to be realized). 

    PNG
    media_image1.png
    526
    704
    media_image1.png
    Greyscale
	Schilling may not explicitly teach: restore the state of the electronic device from the third state to the first state if the first condition and the second condition are no longer satisfied, when the electronic device is in the third state.  
As Examiner noted, the claims and Schilling describe a finite state machine. Returning to the first state based on any defined conditions may be contemplated and defined within the Schilling reference.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schilling device by allowing for the return to first state based on the first and second conditions not being met. Such a person would have been motivated to do so with a reasonable expectation of success as a simple design choice, 

As to Claim 11, Schilling teaches the limitations of Claim 10.
Schilling further teaches: determine whether or not the first condition and the second condition are satisfied, at least partially based on data acquired by at least one of the communication interface or the sensor module (Schilling: Fig. 5, [333] includes environment sensors that detect the time, which in the embodiment described above in claim 1 would sense the time to determine the trigger for the first condition).

As to Claim 12, Schilling teaches the limitations of Claim 10.
Schilling further teaches: restore the state of the electronic device from the third state to the first state, which is immediately before the first condition is satisfied, if the second condition is not satisfied while the electronic device maintains the third state since the second condition is satisfied but the first condition is no longer satisfied (As Examiner noted, the claims and Schilling describe a finite state machine. Returning to the first state based on any defined conditions may be contemplated and defined within the Schilling reference).  

As to Claim 13, Schilling teaches the limitations of Claim 10.
Schilling further teaches: restore the state of the electronic device from the third state to the second state if the first condition is satisfied but the second condition is no longer satisfied when the electronic device is in the third state (As Examiner noted, the claims and Schilling describe a finite state machine. Returning to the first state based on any defined conditions may be contemplated and defined within the Schilling reference).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Canoy et al., United States Patent Application Publication 2014/0351182 (Nov. 27, 2014) (describing modifying learning capabilities of learning devices);
Matthews et al., United States Patent Application Publication 2019/0025782 (January 24, 2019) (describing programming and controlling devices with sensor data and learning).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174